 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMelody Oldsmobile -GMC, Inc. and AmericanFederation of Professional Salesmen. Cases 13-CA-14896 and 13-CA-14954June 24, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn March 28, 1977, Administrative Law JudgeJames M. Fitzpatrick issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of the Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs, and has decided to affirm the rulings,findings,' and conclusions2of the AdministrativeLaw Judge and to adopt his recommended Order, asmodified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Melody Oldsmobile -GMC, Inc., Cedar Lake,Indiana, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modified:1. Substitute the following for paragraph l(c):"(c) Refusing to refer to salesmen in an evenhand-ed manner information calls from prospective cus-tomers because they engage in union activities."2. Substitute the attached notice for that of theAdministrative Law Judge.I Respondent asserts that the Administrative Law Judge's resolutions ofcredibility, findings of fact, and conclusions of law are the result of bias, andotherwise excepts to certain credibility findings made by the AdministrativeLaw Judge. After a careful examination of the entire record, we are satisfiedthat the allegation of bias is without merit. There is no basis for finding thatbias and partiality existed merely because the Administrative Law Judgeresolved important factual conflicts in favor of the General Counserswitnesses. As the Supreme Court stated in N.L.R.B. v. Pittsburgh SteamshipCompany, 337 U.S. 656, 659 (1949), "IT)otal rejection of an opposed viewcannot of itself impugn the integrity or competence of a trier of fact."Furthermore, it is the Board's established policy not to overrule anAdministrative Law Judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We find no basis for reversing hisfindings.We fully agree with the Administrative Law Judge, for the reasons statedin his Decision, that employee Behrens' illegal disconnection of the230 NLRB No. 63odometer on his demonstrator car served only as a pretext for discharginghim in retaliation for his support of the Union.2 In his Conclusion of Law 3(a), the Administrative Law Judgeinadvertently placed Sales Manager Leonard Van Vessen's implicit threatthat he would discharge any salesman he heard was involved in unionactivity as occurring in early November 1975. In accordance with theAdministrative Law Judge's own factual finding and the evidence in therecord, we hereby correct the time of the threat to October 1975.3 Par. l(c) of the recommended Order requires Respondent to cease anddesist from "Refusing to refer to salesmen in an evenhanded mannerinformation calls from prospective customers," without adding the qualifi-cation "because they engage in union activities." Accordingly, we shallmodify the Order in this respect.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees with dis-charge or other reprisals because they engage inunion activities.WE WILL NOT discharge or otherwise discrimi-nate against employees because they engage inunion activities.WE WILL NOT refuse to refer to salesmen in anevenhanded manner information calls from pro-spective customers because they engage in unionactivities.WE WILL NOT subject salesmen to the threat ofdischarge for failing to meet sales quotas becausethey engage in union activities.WE WILL NOT announce the abolition of salesbonuses because salesmen engage in unionactivities.WE WILL NOT forbid a reasonable number ofpersonal telephone calls to or from salesmenbecause they engage in union activities.WE WILL NOT prohibit salesmen from takingtheir meals together because they engage in unionactivities.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof rights guaranteed them under Section 7 of theNational Labor Relations Act.WE WILL offer to Richard Behrens immediateand full reinstatement to his former position or, ifthat position no longer exists, to a substantiallyequivalent position, without prejudice to hisseniority or other rights and privileges, andreimburse him for any loss of earnings heincurred as a result of our discriminatory dis-charge of him.MELODY OLSDMOBILE-GMC, INC.440 MELODY OLDSMOBILE -GMC, INC.DECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK, Administrative Law Judge: Thiscase involves automobile salesmen at a car dealership. Theissues are whether the dealer made threatening statements,questioned a salesman, discharged another, and imposednew restrictions and requirements on others for thepurpose of squelching their union organizing. As set outhereinafter, I find the employer did unlawfully discriminateagainst one salesman and interfered with the protectedrights of all salesmen in a number of ways.These proceedings originated with unfair labor practicecharges filed November 21, and December 9, 1975,1 andamended January 5, 1976, by the American Federation ofProfessional Salesmen (herein the Union) against MelodyOldsmobile -GMC, Inc. (herein Respondent). A com-plaint based on these charges issued February 6, 1976,alleging that Respondent had engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe National Labor Relations Act, as amended (herein theAct). At the commencement of the hearing herein, thecomplaint was amended to allege additional violations ofSection 8(a)(1). Respondent answered the complaint,including the amendment, denying the commission ofunfair labor practices. The issues posed are whetherRespondent unlawfully threatened salesmen with dischargeor other reprisals for engaging in union activity, discontin-ued evenhanded referral to salesmen of inquiry calls,coercively interrogated a salesman about union organiza-tional activity and promised him benefits if he would favorRespondent rather than a union, unlawfully imposed salesquotas on the salesmen, denied them the use of dealershiptelephones for personal calls, and forbade them to havetheir own telephone line on the premises; and whetherRespondent discharged salesman Richard Behrens becauseof his union activity or because he disconnected theodometer cable on his demonstrator. Further issues raisedat the hearing are whether Respondent unlawfully an-nounced the abolition of sales bonuses, forbade salesmencongregating on the sales floor, and banned their takingmeals together. These matters were heard before me atChicago, Illinois, on May 17 and 18 and September 13,1976.Based on the entire record,2including my observation ofthe witnesses and consideration of the briefs filed by theGeneral Counsel and Respondent, I make the following:FINDINGS OF FACTI. THE EMPLOYER INVOLVEDAs its names implies, Respondent is an Oldsmobileautomobile and GMC truck dealer. It is a corporationengaged at Cedar Lake, Indiana, in the retail sale andservice of new and used automobiles and trucks. Duringthe calendar year preceding issuance of the complaint, aperiod representative of its operations, Respondent's grossrevenue exceeded $500,000. During the same period itAll dates herein are in 1975 unless otherwise indicated.2 The record includes, inter alia, Resp. Exhs. I and 3 supplied after theclose of the hearing.purchased and received goods valued in excess of $50,000directly from outside Indiana. The complaint alleges, theanswer admits, and I find, that Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.Certain of Respondent's officials figure in the eventsinvolved in this case. These are Samuel McIntyre, itspresident, William Ogborn, its sales manager from aboutSeptember 1974 until April 1975, and Leonard Van Vessen,its sales manager since July 5, 1975.II. THE LABOR OROANIZATION INVOLVEDThe complaint alleges, the Union admits, the recordevidence shows, and I find, that the Union (the ChargingParty here) is a labor organization within the meaning ofSection 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The Union Activity and the RepresentationProceedingOn October 27 three of Respondent's salesmen (GeorgeAdams, Richard Behrens, and James Cigalina) signedapplications for membership in the Union authorizing it torepresent them in collective bargaining respecting wages,hours, and other conditions of employment. The next daythe Union mailed to Respondent a letter (which Respon-dent received October 29) claiming to represent a majorityof Respondent's salesmen, requesting that it recognize andbargain with the Union as the exclusive representative ofall the salesmen. The Union enclosed copies of the threeauthorizations and also a copy of a representation petitionwhich it later filed with the Board on October 29 (Case 13-RC-13875) seeking certification as the representative of thesalesmen. The letter suggested that the petition would bewithdrawn if Respondent voluntarily recognized theUnion.Respondent did not voluntarily recognize the Union, buton November 21, with the Union, signed a Stipulation forCertification Upon Consent Election agreeing to a Boardelection to be held December 5 in a unit consisting of allnew and used automobile and truck salesmen, butexcluding office and plant clericals, automobile mechanics,semi-skilled employees, parts department employees,guards and supervisors as defined in the Act.As stipulated, the election was conducted on December5. Of six eligible voters, three voted for the Union, onevoted against the Union, and two ballots were challenged.One of the challenged ballots was that of Richard Behrens,the alleged discriminatee in the present matter. OnDecember 31 the Board's Regional Director for Region 13issued his report on challenges in which he sustained thechallenge to the other challenged ballot which had beencast by Willard Rice. Without resolving the Behrenschallenge, the Director concluded that the Union necessar-ily had received a majority of the valid votes andrecommended it be certified. On January 30, 1976, the441 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard sustained the Regional Director's findings andcertified the Union.B. The October ThreatThe General Counsel contends that in late OctoberRespondent's then Sales Manager Leonard Van Vessen ineffect threatened the salesmen with discharge if theybecame involved with a union.In support of this contention James Cigalina, an ex-salesman for Respondent, testified that a week or 10 daysprior to the October 27 card signing he and Dave Barnett,another salesman then working for Respondent, wereconversing on the sales floor on how to organize a union.According to Cigalina, Barnett was telling him about unionorganizing at other dealerships and about whom to contactfor information regarding the Union. At about that pointVan Vessen walked up and said, "The first thing I hearabout anything about a union, I'll blow the first man outthe door."Although Cigalina did not impress me as being aparticularly reliable witness, I credit his account and findthat Van Vessen made the statement attributed to him.Barnett did not testify, so the record is without the benefitof his version. Although there is no explanation as to whyhe did not testify, I draw no inference therefrom because atthe time of the hearing he was no longer employed withRespondent and it is not apparent that he was within thecontrol of any party. Behrens corroborates Cigalina to theextent that Van Vessen made such a statement. I rely inpart on this corroboration in crediting Cigalina eventhough Behrens' testimony impressed me as somewhatoverreaching and even though Cigalina, who testified first,did not place Behrens at the conversation. The latterinconsistency does not seem crucial because of thesubstantial lapse of time since the incident and because itwas normal for salesmen like Behrens to be around theshowroom floor. Finally, I rely on the fact that Van Vessendid not specifically deny the incident.Having found that Van Vessen made the statement at atime when he was sales manager, I further find that hisstatement, which is attributable to Respondent, interferedwith and coerced the salesmen (who were employees) in theexercise of rights guaranteed them under Section 7 of theAct and was, therefore, an unfair labor practice within themeaning of Section 8(a)(1) of the Act. This incident furtherestablishes employer knowledge of union activity in orabout the third week of October and also tends to showmanagerial antipathy toward union organizing.C. The Discontinuance of "Phone-Ups"Respondent, like most automotive dealers, often receivestelephonic inquiries from the general public seekinginformation about automobiles, prices, and the like. Suchinquiries, which are not directed by the caller to anyparticular salesman, are known as "phone-ups" and in thepast were automatically referred to salesmen on a rotatingbasis. These "phone-ups" in some instances lead to salesand are a valuable means of contacting prospective buyers.3 Cigalina's resignation is not alleged to have resulted from discrimina-tion.The General Counsel contends that beginning aboutNovember 1, shortly after Respondent learned that Adams,Behrens, and Cigalina had signed union cards, it discontin-ued the practice of referring such calls by rotation.There is no dispute as to what the established practicewas respecting "phone-ups." Respondent contends that nochange occurred in that practice. In support of this positionMcIntyre testified that company policy never changed. Ido not credit his testimony in this respect.Based on the testimony of Cigalina and Behrens, I findthat immediately following the deliver of the copies of thesigned union cards to Respondent, those salesmen who hadsigned cards (Adams, Behrens, and Cigalina) no longerreceived "phone-up" referrals, although the other salesmendid.In resolving this credibility conflict in favor of thesalesmen and against management, I rely on the corrobora-tive aspects of the testimony of Cigalina and Behrens. Inaddition, on or about December 17 or 18, Cigalinaprotested to Sales Manager Van Vessen about what hedescribed as the systematic screening of incoming tele-phone calls which resulted in Cigalina not receiving somepersonal calls as well as not being referred his share of the"phone-ups." In answer Van Vessen said, "You knew whatyou got into when you did that." Cigalina agreed that hedid. He then asked Van Vessen's opinion as to whether heshould quit or not, noting that he had already spoken toother automotive dealers. According to him, Van Vessenreplied, "I can't tell you. You know Sam (McIntyre) willget you sooner or later." According to Cigalina, he thensaid, "I can't work under this pressure. I can't follow up onmy leads. I quit."3I credit Cigalina's account. It is specific. It involved anoccasion which he was likely to remember. Although VanVessen testified extensively, he denied only parts of theconversation. In his testimony he denied that about the endof October or at a later time he told salesmen, "Sam(McIntyre) was going to get them."Based on the foregoing, I find that Respondent'smanagement denied the union supporters their normalshare of referred "phone-ups" following Respondent'sknowledge that three salesmen had signed union cards. Ifurther find that such conduct interfered with the sales-men's Section 7 rights and constituted an unfair laborpractice within the meaning of Section 8(a)(1) of the Act.D. The Interrogation and the LoanThe General Counsel also contends that McIntyreunlawfully interrogated Cigalina and promised him bene-fits if he would favor Respondent over the Union. This issupposed to have occurred in mid-November.As already noted, the three salesmen who signed unionapplications did so on October 27. Cigalina testified that 2or 3 days thereafter he asked McIntyre for a loan of $750which he needed in connection with his purchase of ahouse. McIntyre told him he could not loan him the moneythrough the Company but that he could arrange for him toborrow from a bank. According to Cigalina, McIntyre said,442 MELODY OLDSMOBILE -GMC, INC."I do this for people who are for the Company." He thenasked, "You're for the Company?" Cigalina replied, "Yes."During the same conversation McIntyre inquired, accord-ing to Cigalina, "Do you know anything about the Union?"Cigalina replied, "No."Mcintyre at that time telephoned the bank and made thearrangements for a loan to Cigalina who then went to thebank and obtained the money.In his testimony, McIntyre places the request for a loanabout October 20, prior to the time of union card signing.He agreed that he told Cigalina the Company could notlend him the money and he also agreed that he telephoneda local bank where he sat on the board of directors andmade arrangements for Cigalina to borrow the money. Hedenied, however, placing any conditions on the loan, suchas that Cigalina favor the Company, and he also deniedthat he asked whether he was for the Company. Accordingto McIntyre, the Union was not mentioned.Regarding this incident, I credit McIntyre rather thanCigalina. I reach this resolution because I think Cigalinaerroneously placed the time 2 to 3 days after October 27.By then, Mcintyre knew who the union supporters wereand it is unlikely he would at that point have asked him ifhe knew anything about the Union or made inquiries forthe purpose of learning whether he favored the Companyover the Union. Moreover, bank records place the time ofthe loan application as October 20. For these reasons, Ifind that the credible evidence fails to establish that suchinquiries were made or that Mcintyre either specifically orby implication placed conditions on the arrangements forthe loan. Accordingly, the allegations of the complaintdirected to the conversation to arrange the loan should bedismissed.E. The Discharge of Richard Behrens1. The issueRichard Behrens was hired by Respondent as a salesmanin April 1974 and continued in that capacity until hisdischarge on November 17, 1975. The General Counselcontends he was discharged because he was a knownsupporter of the Union. Respondent contends it wasbecause he flouted company policy, as well as federal law,forbidding the disconnecting of odometers on demonstra-tors assigned to him.2. Behrens' union activityAs already noted, Adams, Behrens, and Cigalina signedunion cards on October 27 and the Union immediatelyforwarded copies to Respondent along with its request forrecognition. Thus, as of October 29, Respondent hadknowledge that Behrens and the other two salesmen wereunion supporters.Sales Manager Van Vessen forthrightly admitted duringhis testimony that Mcintyre, Respondent's president, wasupset by the fact that the Union was trying to organize hissalesmen. This presumably occurred on the occasion ofI The words attributed to Mcintyre appear in the transcript at pp. 98 and165-166.McIntyre showing Van Vessen the copies of the unionauthorizations he had received from the Union.Three or four days after the authorizations were signed(which would put it around November 1) during aconversation on the sales floor among Behrens, Cigalina,and Van Vessen, Behrens asked Van Vessen his opinion asto whether the Union was a good idea. In reply Van Vessenoffered his opinion that the salesmen had made a badmistake, that they should never have done it. Behrens andCigalina corroborate each other that on another occasionabout a week or two after they had signed their authoriza-tions to the Union, Mcintyre approached them on the salesfloor and in emphatic and obscene terms informed themthat union representation would not change things forthem.4Around the same time, Cigalina inquired of Van Vessenwhether there were going to be any changes. The salesmanager replied, "Well, you know that you guys wentagainst Sam (McIntyre) and he will get you sooner or later,its just a matter of time." Van Vessen again saidsubstantially the same thing to Cigalina 3 or 4 weeks later.And on December 17 or 18, the day Cigalina quit inprotest, Van Vessen in substance told him, as alreadynoted, that the salesmen knew what they were getting into,and that those that signed the union authorizations weregoing to be weeded out sooner or later.Van Vessen denied generally that he had ever talked toCigalina on the subject of salesmen signing the unionauthorizations or that he ever indicated to Cigalina thatMcIntyre was unhappy about the salesmen signing unionauthorizations. I do not credit these denials because thegeneral chronology of events is consistent with, and tendsto support, Cigalina's account, because the record supportsthe conclusion that a friendly relationship existed betweenthe sales manager and the salesmen, and because McIntyreadmittedly was unhappy about the union organizing.From the above, it is apparent that Respondent'smanagement was cognizant of Behrens' support of theUnion and also that McIntyre harbored strong antiunionfeelings.3. The new demonstrator planWhen Behrens was hired in 1974, the practice inRespondent's business was to assign salesmen used cars asdemonstrators with no specific restrictions or chargesattached to their use.In the autumn of 1974, Respondent instituted a highlystructured plan for assigning new cars as demonstrators.This was first promulgated in a memorandum on Septem-ber 15, 1974, and was verbally announced by then SalesManager William Ogborn at a meeting of the sales staff,including Behrens, about November 1, 1974, when the newcars were about to be assigned. Under this plan eachsalesman assigned a new demonstrator was required todrive it to work daily. He was further required to pay intoan escrow fund for that particular vehicle at the rate of $50a month, the fund to be security against loss on the vehicleprior to or at the time of ultimate sale, with any excess in443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe event of no loss to be refunded to the salesman. Inaddition, the salesman was required to pay mileage at therate of 10 cents for miles in excess of 800 per month, suchcharges to be deducted from the salesman's monthly paycheck.The new demonstrator plan evoked strong oppositionfrom the salesmen, especially from those who residedsubstantial distances from the dealership and expected torun over 800 miles per month. In an effort to soften theimpact of the new plan, Ogborn emphasized that McIntyrewas not interested in getting the salesmen's money. Heargued that they would get back the $50 per monthpayment when they sold the car and that the only purposeof the mileage charge was to keep the mileage of the vehicledown.5During the interchange at this meeting, Ogbornsuggested by implication that the recorded mileage couldbe kept down by disconnecting the odometer cable. Thatidea was apparently accepted by the salesmen. Later in themeeting Ogborn, thinking better of it, tried to reverse hissuggestion by telling the salesmen it was stupid, that hefeared someone would get caught and justify himself bysaying Ogborn had approved disconnecting odometers,and, therefore, he was denying it right then.In early 1975, a month or two after the new demonstra-tors had been assigned, Ogborn informed the salesmen at aregular sales meeting that McIntyre was unhappy becauseof the mileage accumulated on the new demonstrators.According to Gary Worley, then a salesman for Respon-dent, and Behrens, who corroborated each other and who Icredit, McIntyre was displeased because higher mileagemade the demonstrators more difficult to sell. Ogbornindicated he did not care what means the salesmen took toensure low mileage even if it involved disconnecting theodometers.4. 'The disconnecting of odometersFollowing the sales meeting just referred to, Worleydisconnected his own odometer and that of Behrens. At theend of that month, one of the office bookkeepers noted thatvery few miles had been accumulated on Worley'sdemonstrator and asked him about it. He told thebookkeeper that Ogborn had approved unhooking theodometer. When Ogborn heard this he instructed Worleyto reconnect it, telling him that McIntyre was upsetbecause Worley had disconnected it and because he couldget into a lot of trouble that way. Worley then reconnectedhis odometer. Ogborn testified that he told the salesmenthat the next man who disconnected an odometer would befired. Worley denies that Ogborn specifically threateneddischarge. I credit Worley in this regard. At the time of thehearing he was at least as disinterested a witness as Ogbornand did not suffer from the embarrassing position thatOgborn found himself in after having himself suggestedthat odometers be disconnected.Behrens kept his odometer disconnected for about 2weeks after Worley performed that chore for him. He thenhad it reconnected. Thereafter, Behrens kept his odometerdisconnected half of each month.5 It is undisputed that it is easier to sell a demonstrator with low mileagethan one with high mileage.It was general knowledge among the salesmen that somedemonstrator odometers were disconnected. In addition toWorley and Behrens, the salesmen who at times discon-nected their odometers included Fred Fowler (no longerwith the dealership), Walt Matas, and James Cigalina.5. Management's knowledge of odometerdisconnectingRespondent takes the position that all disconnecting ofodometers was unauthorized, that when managementlearned of disconnections prompt action was taken tocorrect the matter, and that if other instances of discon-nected odometers existed, such were unknown to manage-ment.As already noted, Sales Manager Ogborn had in the firstinstance suggested odometer disconnecting as an accom-modation to the salesmen's strong opposition to theburdensome new demonstrator plan. That under thesecircumstances management officials did not understandthat a great deal of odometer disconnecting continued, isunbelievable. In addition, there is substantial specificevidence of management knowledge of such disconnecting.Thus, Behrens credibly testified that some time afterMarch 1975 McIntyre borrowed his demonstrator atlunchtime at a time when the odometer was disconnected.His testimony is corroborated by Sherrie Hughes who wasthen an office employee of Respondent. I do not creditMclntyre's denial that he did not borrow Behrens'demonstrator. It is reasonable to infer that McIntyrenoticed that the odometer was disconnected. Behrenscredibly reported, and I find, that on his return from lunchMcIntyre commented to Behrens that that odometer wasdisconnected. Apparently no action was taken againstBehrens at that time.Behrens also testified that on another occasion he took anew truck out of the dealership to show to prospectivebuyers and on Van Vessen's directions had the odometerdisconnected.Cigalina testified credibly that he obtained Van Vessen'spermission to drive his demonstrator to Memphis to visit asick relative and that Van Vessen approved the disconnect-ing of the odometer so that Cigalina would not have to paythe mileage charge. He made the trip and on his returnreconnected the odometer.According to Behrens, the subject of disconnectedodometers was discussed a number of times among thesalesmen in "bull sessions" in Van Vessen's presenceduring August. I do not credit Van Vessen's denial thatsuch discussions occurred. For one thing Cigalina crediblytestified that he overheard Walt Matas obtain permissionfrom Van Vessen to take an expensive pickup truck to theIllinois State Fair at Springfield, Illinois. Van Vessen gaveMatas permission but directed him to have the odometerdisconnected because McIntyre did not want more mileageput on the truck. Thereafter, that truck's odometerremained disconnected for a substantial period of time.Respondent relies on mileage records to discredittestimony indicating that management knew of the practice444 MELODY OLDSMOBILE -GMC, INC.of disconnecting odometers. But I do not trust thoserecords and credit instead the testimony of the witnessesoffered by the General Counsel to the effect that theodometer on Matas' truck continued to show almost noaccumulated mileage until near the time Behrens' wasdischarged. A few days thereafter, that odometer suddenlyshowed substantial mileage. I also do not credit thetestimony of Walt Matas in denying that the truck'sodometer was disconnected because his answer was notcomplete. He was interrupted before he finished andalthough he denied that Van Vessen directed him todisconnect the odometer prior to his going to the Illinoisfair, he gave his answers to leading questions whichsuggested the desired answer. On the other hand, headmitted that he never paid mileage on his truck, yet helived 20 miles away from the dealership. On the basis of a6-day workweek, that would have amounted to 960 miles ina 4-week period just going to and from work. He alsoadmitted that he and Cigalina on occasion traded demons-trators on weekends and that the odometers on bothvehicles were disconnected. George Adams, who was stillemployed by Respondent at the time of the hearing,testified credibly that at times he drove Behrens' demon-strator and also the Beau James pickup truck assigned toMatas, and that both odometers were disconnected.On another occasion Cigalina complained to McIntyreabout the long working hours and also about the mileagecharge of 10 cents, which he asserted was unfair. To thislatter complaint McIntyre replied, "All you goddamnsalesmen turn the speedometers back anyway."Finally, Sherrie Hughes, a disinterested witness who atthe time of the hearing no longer was employed byRespondent, testified that she had heard Respondent'soffice manager, Carol Nord, who was assigned a companycar on the same basis as the salesmen, tell McIntyre that heknew she did not turn back her odometer because sheshowed a lot of mileage on her car. The inference was thatodometers which did not show much mileage were eitherdisconnected or turned back.From the above I find that not only was it commonpractice for Respondent's salesmen to disconnect demon-strator odometers for substantial periods of time in order toavoid obvious accumulated mileage which neither thesalesmen nor the management wanted, but also thatMcIntyre and Van Vessen knew it was common practiceand allowed it to continue.6. The decision to discharge BehrensAs already noted, McIntyre was upset when he learnedon October 29 that Adams, Behrens, and Cigalina hadsigned union authorizations. Around November 1, VanVessen checked the mileage on the demonstrators, includ-ing the one assigned to Behrens. Behrens' odometershowed the same as it had the previous month because itwas disconnected. McIntyre testified that Van Vessen toldhim about this "when" he took the readings. He thentestified that Van Vessen told him on November 17. In anycase, Respondent took no action respecting Behrens'6 Motor Vehicle Information and Cost Saving Act, 86 Stat. 961-963(1972), 15 U.S.C., Sec. 1981-1991.mileage until November 17 at which time Mcintyre calledhim into his office, informed him that his demonstrator hadbeen sold and that McIntyre had verified that theodometer was disconnected. He told Behrens this was aviolation of company policy and a violation of the lawwhich could cost Behrens a fine of $5,000 or 5 years injail.He gave Behrens the option of either signing a confessionor having McIntyre call in the state attorney. Behrenschose to sign the confession which reads:I, Richard Behrens employed as a salesman at MelodyOlds and GMC Inc. was assigned a demonstrator carnumber 75-398, serial number 3N69K5M259934. On orabout October 1, 1975 I1 did disconnect the speedometercable on my car, I continued to operate said carthrough November 14, 1975, in this manner.This act was committed without the knowledge or theconsent of the company for which I am employed.After he signed the statement McIntyre fired him. Beforehe left, Behrens expressed the hope that there were no hardfeelings over the Union to which McIntyre replied, "As faras I'm concerned, there has never been a union here andthere never will be."7. The motive for the discharge of BehrensThe antiunion attitude expressed by Van Vessen andparticularly by McIntyre, together with the predictions byVan Vessen that McIntyre would get the union men one ata time, the statements of McIntyre indicating the futility ofemployee efforts to organize, plus the incidents of interfer-ence with Section 7 rights found herein, all point to adiscriminatory motive for the discharge of Behrens. Asagainst this, Respondent's defense that he was dischargedfor cause because he violated company policy as well as thelaw, does not withstand examination. Whatever thedeclared company policy asserted during the hearing, theevidence shows that Respondent knowingly permittedfrequent and continuing disconnection of demonstratorodometers. In fact allowance of such a practice amountedto a compromise between the Company's stern policy andthe strong opposition of the salesmen to that policy. To saythat disconnecting of odometers was contrary to companypolicy simply does not square with the facts.Respondent correctly urges that the disconnecting ofodometers is unlawful under Federal law.6Disconnectingan odometer subjects the person doing so, or his agent, tocivil liability for treble damages or $1,500, whichever isgreater, plus costs, as well as appropriate injunctive relief.Such conduct, however, is not a crime. It is a civil violation.Such violations are not to be condoned. Nor should theNational Labor Relations Act be applied in a manner toencourage violations of the Motor Vehicle Information andCost Savings Act. On the other hand violations of that actshould not be permitted to serve as pretexts to obscureviolations of the National Labor Relations Act. This iswhat I find occurred here.445 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent did not have a clear consistent policy inaccord with the Motor Vehicle Information and CostSaving Act. It repeatedly allowed deviation from that Actand in fact promulgated and kept in effect a demonstratorpolicy which encouraged violations by placing burdensomerequirements on salesmen to operate their demonstratorssubstantial distances between home and the dealership andduring work.It is noteworthy that when management instructedWorley to reconnect his odometer, no further action wastaken against him. He was not discharged. But at that timeno union activity was evident. Respondent acted different-ly towards Behrens when McIntyre learned his odometershowed the same mileage for 2 months running and almostconcurrently learned he was one of the three unionproponents. He was fired. This suspicious timing suggeststhat the stated reason for discharge, the disconnecting ofhis odometer, was a pretext. So also do the statements ofVan Vessen and McIntyre, referred to above, as well as thevarious independent violations of Section 8(aXI) foundherein.I reach this result by viewing the record as a whole andwith the realization that the credibility of several witnesseson both sides of the case is suspect. But even though thecase is not free from doubt I conclude that substantialevidence supports the finding that the true reason for thedischarge of Behrens was not his unlawful disconnecting ofhis odometer but rather his allegiance to the Union, andthat Respondent's purpose was to get rid of the unionsupporters one at a time. Thus, Behrens was the victim ofdiscrimination which tended to discourage membership inthe Union. Such conduct by Respondent violated Section8(a)(3) and (1) of the Act.F. Postelection CrackdownThe General Counsel contends that on December 6, theday after the Board election, Respondent imposed on itssalesmen more onerous working requirements whichviolated Section 8(a)(1) of the Act. These were (1) themeeting of sales quotas as a condition of continuedemployment and the abolition of sales bonuses; (2) theprohibition of personal telephone calls to or from sales-men; (3) the abolition of private telephone lines forsalesmen; (4) the prohibition of salesmen "huddling" onthe sales floor; and (5) the prohibition of salesmen eatingtogether.?1. Quotas and bonusesAt Respondent's dealership it was customary for thesales manager to assign to each salesman a monthly quotaof vehicles to be sold. No specific detriment attached to asalesman's failure to make the quota although there havebeen salesmen in the past who were let go because they didnot generate adequate sales. For the most part, however,management's efforts to motivate the salesmen were in theform of incentive bonuses for achieving high sales volumeduring a specific period of time. Thus, management by andI The complaint contains no allegations respecting sales bonuses,"huddling", or eating together. However, these matters were fully litigated atthe hearing.large relied on a carrot approach rather than a stickapproach.Van Vessen testified without contradiction that monthlyquotas were assigned for November and that none of thesalesmen met them. Sales efforts failed to reach theprojected target for that month. Then on December 5 theBoard election was held. On that morning McIntyrecommented to Cigalina that he had not made his draw andthat he had better start selling cars. Although Cigalina hadon other occasions in the past failed to make his draw, thiswas the first time that McIntyre had ever mentioned it tohim.Later that same evening Cigalina suggested to VanVessen that management put up a bonus to stimulate sales.The sales manager rejected the idea saying there wouldnever be a bonus, that the salesmen had really upsetMcIntyre, and that he was going to get them one by one.Adams corroborates Cigalina's testimony that Van Vessensaid there would be no more bonuses. He recalls that VanVessen said the reason was that, "You fellows started this."In spite of this prediction Respondent thereafter continuedto have bonus programs and in fact the very next weekCigalina received a $25 bonus. Van Vessen denied that hesaid anything about the bonuses or that he indicated theywere being denied because the salesmen had "started it." Ido not credit his denial because Cigalina's testimony iscorroborated by Adams.The following morning, December 6, Van Vessen held aregular sales meeting at which he announced the salesquotas for December, emphasizing that the salesmen hadto make them. According to Adams, whom I credit, heclearly intimated that a salesman would be fired if he failedto make his quota. Adams recalls Van Vessen saying that,"These are your quotas and you better make them or else."Management's emphasis thus changed from monetaryinducement to threat of discharge. In the past the salesmenhad never been told what would happen if they failed tomeet a quota.Respondent contends, first, that there was no change atall in its quota or bonus policy. It is clear, however, that theannounced policy changed. There were to be no morebonuses, and sales quotas had to be met to avoid discharge.There is no evidence to show that the threat of dischargefor failure to meet a quota was in fact carried out. And asfor bonuses, the record shows that management in factcontinued to offer them.Second, Respondent contends that sales were down andthat the measures taken were warranted. The evidence,such as it is, does indicate that November sales were down.This would seem to justify some measures to stimulatesales. But there is no explanation for the switch from apositive to a negative approach, other than an effort byantiunion management to inflict reprisals on the salesmenfor their coincidental support of the Union. I think therecord warrants that inference and I so find. Such conductby Respondent was an unfair labor practice within themeaning of Section 8(aXl) of the Act.446 MELODY OLDSMOBILE -GMC, INC.2. The ban on personal telephone callsRespondent had an established policy regarding personaltelephone calls on company telephones under which areasonable number of calls were allowed and a rule ofcommonsense prevailed. At the December 6 sales meetingVan Vessen instituted a new rule against the making orreceiving of personal telephone calls in the dealership.According to him, "I told them they would not receive anypersonal calls, that our bill is getting out of hand."8Thesalesmen understood that the ban applied to both incomingand outgoing calls. According to Cigalina, the salesmencould not even call their "bird dogs" (persons to whomthey looked to refer sales prospects to them).Respondent's position, as expressed by Van Vessen, isthat Respondent was merely continuing an establishedpolicy. That there was an existing policy against excessivepersonal telephoning, is clear. But as announced at theDecember 6 meeting, management's position was categori-cally against all calls of a personal nature. This was astronger position than had been taken earlier and was asubstantial limitation on the salesmen's privileges. In fact,implementation of the ban against incoming personal callsresulted a few days thereafter in Cigalina not receiving acall from his wife who was ill and in need of medicine. Thiswas one of the factors which lead to his resignation in mid-December.There is no convincing explanation in the record for theban on personal calls. Considering the timing and theunion animus shown by Respondent, the only reasonableinference is that it was another reprisal against thesalesmen for their union activity. I so find. I also find thatsuch conduct was an unfair labor practice within themeaning of Section 8(aX)(1) of the Act.3. The ban on private telephone linesIn addition to being a salesman for Respondent, Adamswas also involved in local politics. During much of 1975, hewas a town trustee for the municipality of Cedar Lake,Indiana. In early 1975 he and Behrens, with the approval ofMcIntyre, arranged for the installation of a privatetelephone line to their desks. The two salesmen agreed tosplit the cost of this private line which was intended forboth business and political use.Somtime in early 1975 Adams was defeated in a primaryelection and in the November general election someoneelse was elected to his position as town trustee. At the timeof Behrens' discharge on November 17, Adams was,therefore, a lame-duck town trustee.Between November 17 and the election on December 5,McIntyre asked Adams whether he wished to keep theprivate line in view of the fact that Behrens was gone andAdams would have to stand the entire cost himself. Adamstestified that he told McIntyre he wished to try it for awhile to see if the cost was warranted. Mcintyre contrad-icts Adams respecting their conversation. According tohim, when he asked Adams 3 days after Behrens was firedwhether he wished to keep the private telephone line,Adams said he did not wish to because it was too8 Just how the number of incoming calls could affect Respondent's bill isnot explained.expensive. McIntyre specifically denied that Adams indi-cated he wanted to try to keep the private line on his own.Considering that the cost for Adams was going to doubleand his political needs apparently diminished, McIntyre'sversion seems logical. Nevertheless, I credit Adamsbecause in general he impressed me as a more reliablewitness, because what transpired later is consistent withother limitations management placed on the salesmen, andbecause with respect to what later happened regarding theprivate line, Cigalina corroborates Adams.Adams further testified credibly, and I find, that after theBoard election (the exact time of which was unclear to bothAdams and Cigalina) McIntyre informed Adams therewould be no more personal telephone lines allowed andthat the private line to his desk would be disconnected.There was no discussion at that time whether Adams couldafford the line, nor was he asked whether he wished to keepit. Cigalina testified that he overhead this conversation. Ifind the facts are in accordance with Adams' account. ButAdams also admitted that at some point, he was not sureexactly when, he informed McIntyre that he could notafford to keep the private line. Thus, Adams' position onkeeping the line may have been ambiguous. In thecircumstances, it is not clear that McIntyre decreed hecould not have a private telephone line even if he wantedone. Accordingly, I find that the evidence fails to establishthat Mcintyre imposed a limitation on Adams in thisrespect. I find no unfair labor practice was involved andthe allegations of the complaint so alleging should bedismissed.4. The ban on "huddling"In Respondent's business the term "huddling" refers tooccasions when two or more salesmen congregate in themiddle of the showroom floor for conversation. Adamstestified without contradiction that in some instances theseconversations were the occasion for salesmen to exchangehelpful sales information.Cigalina, whose testimony is corroborated by Behrens,testified that about a week or two after the unionauthorization cards were signed on October 27 and againabout 10 days after that, McIntyre broke up groups ofsalesmen huddling on the sales floor. Behrens reportedMcIntyre as saying, "What have you got going, a salesmeeting or union meeting; get back to work." And at thesales meeting on December 6 (the morning following theelection) Van Vessen, among other things, decreed therewould be no more huddling of salesmen on the showroomfloor.Respondent's defense is that no change in workingconditions was involved. I so find. Uncontradicted testimo-ny shows that Respondent always has had a policy againstsalesmen congregating on the showroom floor on theground that such might give a bad impression to incomingprospects. Respondent's implementation of its policy wasintermittent in that nothing was said to salesmen about ituntil they became lax in their observance of the policy andbegan huddling again. That is apparently what happened447 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhere. The incidents referred to by Cigalina and Behrens inthe weeks following the card signing all involved occasionswhen salesmen actually were huddling on the showroomfloor. Van Vessen's instruction against huddling, made atthe sales meeting on December 5, was subsequent to thoseincidents. The evidence fails to establish that the remarksof Van Vessen and those made earlier by McIntyre wereanything other than the normal, albeit intermittent,implementation of established company policy. In my viewno finding of unfair labor practice is warranted in thecircumstances.5. Meal breaksThe normal duty hours of the salesmen spannedmealtimes. Although management had always allowed thesalesmen to leave the dealership for meals, such permissionwas always conditioned on the requirement that the salesfloor not be left unattended. Subject to that understandingit was common practice for two or more salesmen to go tolunch or supper together. The record is barren of anyevidence of salesmen leaving the sales floor unattended orabusing this policy.During the sales meeting on December 6, Van Vessen,for the first time, announced that only one salesman at atime could leave the sales floor at mealtime. Thus, itbecame impossible for salesmen to eat together.It seems clear from the evidence that in this respect VanVessen was announcing a new and theretofore unknownlimitation on the salesmen. The ban on more than onesalesman leaving the floor at a time was categorical. It wasnot conditional upon other sales personnel being inattendance on the sales floor. The new policy was plainlymore stringent than the old. And there is no evidence of abusiness need for the stricter rule. The only context, then,in which to evaluate the purpose of this new rule is thetiming immediately after the Board election plus theantiunion attitude of management noted elsewhere herein.In these circumstances I find that the stricter rule was areprisal for the salesmen's union activity and the supportgiven the Union in the Board election. Such conduct wasan unfair labor practice within the meaning of Section8(a)(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, which are found to be unfair labor practicesoccurring in connection with the operations described insection I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent interfered with, restrained, and coercedemployees in the exercise of rights guaranteed in Section 7of the Act, thereby committing unfair labor practiceswithin the meaning of Section 8(aX)() of the Act, by:(a) Its Sales Manager Leonard Van Vessen, in earlyNovember 1975, telling salesmen, in effect, that if he heardabout any union activity he would discharge the salesmaninvolved;(b) Around November 1, 1975, discontinuing the even-handed referral to salesmen of telephone inquiries fromprospective customers;(c) Around December 5, 1975, because some salesmenhad supported the Union, imposing on them variousobligations and restrictions, including monthly sales quotassanctioned by the threat of discharge, the announcementthat sales bonuses were abolished, the banning of incomingor outgoing personal telephone calls, and the prohibition ofsalesmen eating together.4. Respondent discriminated with respect to employeehire and tenure of employment, and the terms andconditions of employment, thereby discouraging member-ship in a labor organization and committing unfair laborpractices within the meaning of Section 8(aX3) and (1) ofthe Act, by discharging Richard Behrens on November 17,1975, and thereafter refusing to reinstate him.5. The unfair labor practices found above affectcommerce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent engaged in unfair laborpractices, I recommend that it cease and desist therefromand take certain affirmative action to effectuate the policiesof the Act. I recommend that Respondent be ordered tooffer Richard Behrens immediate and full reinstatement tohis former position or, if that position is not available, to asubstantially equivalent position, without prejudice to hisseniority or other benefits and privileges, and that he bemade whole for any loss of earnings suffered by reason ofthe discrimination against him by paying him a sum ofmoney equal to that which he would have earned fromNovember 17, 1975, the date of his discharge, to the dateRespondent offers him reinstatement, less his net earningsduring such period. Backpay is to be computed in themanner set forth in F. W. Woolworth Conpany, 90 NLRB289 (1950), with interest thereon at 6 percent calculatedaccording to the formula set forth in Isis Plumbing &Heating Co., 138 NLRB 716 (1962). I further recommendthat Respondent be required to preserve and makeavailable to Board agents, upon request, all pertinentrecords and data necessary in analyzing and determiningwhatever backpay may be due. I further recommend thatRespondent post appropriate notices at its premises inCedar Lake, Indiana.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:448 MELODY OLDSMOBILE -GMC, INC.ORDER9The Respondent, Melody Oldsmobile -GMC, Inc.,Cedar Lake, Indiana, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Threatening employees with discharge or otherreprisals for engaging in union activity.(b) Discharging or otherwise discriminating againstemployees for engaging in union activity.(c) Refusing to refer to salesmen in an evenhandedmanner information calls from prospective customers.(d) Subjecting salesmen to the threat of discharge forfailing to meet sales quotas because they engage in unionactivity.(e) Announcing the abolition of sales bonuses becausethe salesmen engage in union activities.(f) Abolishing the established practice of allowing areasonable number of personal telephone calls to or fromsalesmen because they engage in union activity.(g) Prohibiting salesmen from taking their meals togetherbecause they engage in union activities.(h) In any other manner interfering with, restraining, orcoercing employees in the exercise of the right to self-organization, to form labor organizations, to join or assistthe American Federation of Professional Salesmen, or anyother labor organization, to bargain collectively throughrepresentatives of their own chosing, and to engage inconcerted activities for the purpose of collective bargainingor other mutual aid or protection as guaranteed in Section7 of the Act, or to refrain from any or all such activities,9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.except to the extent such rights may be affected by anagreement requiring membership in a labor organization asa condition of employment as authorized in Section 8(a)(3)of the Act as modified by the Labor ManagementReporting and Disclosure Act of 1959.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Offer to Richard Behrens immediate and fullreinstatement to his former position or, if that position isnot available, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of earnings inthe manner set forth in the section entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents all records necessary to analyze theamount of backpay due under the terms hereof.(c) Post at its Cedar Lake, Indiana, premises copies of theattached notice marked "Appendix."toCopies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed by its authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.'I In the event the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."449